Citation Nr: 0212174	
Decision Date: 09/16/02    Archive Date: 09/26/02

DOCKET NO.  97-18 278	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUE

Evaluation of post traumatic stress disorder (PTSD), rated as 
10 percent disabling on a schedular basis from October 18, 
1993; 30 percent from September 1, 1995, and 50 percent from 
March 1, 1997 (with many periods during which a temporary 
total rating was assigned).



REPRESENTATION

Appellant represented by:	The American Legion



ATTORNEY FOR THE BOARD

L. A. Howell, Counsel


INTRODUCTION

The veteran served on active duty from April 1941 to June 
1945.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Montgomery, 
Alabama, which granted entitlement to service connection for 
PTSD by rating decision dated in October 1994 and assigned a 
10 percent evaluation.  The disability rating was 
subsequently increased to 30 percent by a rating decision 
dated in July 1996 and made effective to September 1995, and 
increased again to 50 percent by rating decision dated in 
March 2002 and made effective to March 1997.

As an initial procedural matter, the Board notes that the 
veteran filed a claim for benefits in October 1993.  After 
the RO granted entitlement to service connection for PTSD in 
October 1994, he submitted correspondence dated in December 
1994 ("having severe problems that continue to worsen"), 
January 1995 (referencing his "disabling claim pending re-
evaluation"), and October 1995 (asserting that his condition 
had "worsened"), which the Board finds expressed his 
disagreement with the initial rating action and operate as 
valid Notices of Disagreement to the October 1994 rating 
decision.  38 C.F.R. § 20.201 (2001); Gallegos v. Principi, 
283 F3d 1309 (Fed. Cir. 2002).

Having determined that the veteran filed a valid Notice of 
Disagreement to the initial October 1994 rating action, the 
Board notes that a Statement of the Case was not issued until 
May 1997; however, the veteran subsequently filed a timely 
substantive appeal.  Therefore, for purposes of this 
decision, the Board will consider that the veteran's claim 
has been pending since his initial filing for benefits in 
October 1993 and that the issue is properly characterized as 
described on the title page.  38 C.F.R. § 3.160; see also 
Grantham v. Brown, 114 F.3d 1156 (Fed. Cir. 1997); see also 
Holland v. Gober, 124 F.3d 226 (Fed. Cir. 1997), rev'g sub. 
nom., Holland v. Brown, 9 Vet. App. 324, 327 (1996).  

Further, as is evident, the issue before the Board requires 
consideration as to whether the "staged" ratings which have 
been assigned are appropriate.  See Fenderson v. West, 12 
Vet. App. 119 (1999).  As the statement of the case and the 
supplemental statements of the case have indicated that all 
pertinent evidence has been considered, the Board can proceed 
with its review without prejudice to the veteran.  See 
Bernard v. Brown, 4 Vet. App. 384 (1993).  

Next, shortly after the veteran filed his claim for PTSD, the 
applicable rating criteria for mental disorders, 38 C.F.R. § 
4.125 et seq., was amended effective November 7, 1996.  See 
61 Fed. Reg. 52,695 (Oct. 8, 1996).  The timing of this 
change in the regulations requires the Board to first 
consider whether the amended regulation is more favorable to 
the veteran than the pre-amendment regulation, to include 
separately applying the pre-amendment and amended versions to 
determine which version is more favorable.  If the amended 
version is more favorable, the Board will apply the amended 
version from the effective date of the amendment and the pre-
amendment version for any period preceding the effective 
date.  In applying either version, all evidence of record 
must be considered.  See VAOPGCPREC 3-2000; VAOPGCPREC 11-97; 
Karnas v. Derwinski, 1 Vet. App. 308 (1991). 

Moreover, in June 2000, the Board remanded the case to the RO 
for further development.  As the requested development has 
been accomplished, the case is now ready for appellate 
review.  Finally, the veteran appears to raise a claim for a 
total disability rating based on individual unemployability 
(TDIU) in his informal brief presentation.  However, VA 
General Counsel has addressed the question of consideration 
of claim of TDIU where a total schedular disability rating 
was in effect in VAOPGCPREC 6-99 (1999).  The General Counsel 
found that individual unemployability ratings were 
established by regulation to assist veterans who did not 
otherwise qualify for a 100 percent schedular rating.  A 
claim for TDIU may not be considered when a schedular 100 
percent rating is already in effect.  Moreover, the Veterans 
Claims Court recently held that TDIU is a lesser benefit than 
a schedular 100 percent rating.  Colayong v. West, 12 Vet. 
App. 524 (1999).  According, given the favorable 100 percent 
schedular rating granted below, the Board concludes that the 
veteran's claim for TDIU would be rendered moot.


FINDINGS OF FACT

1.  VA has made all reasonable efforts to assist the veteran 
in the development of the claim and has notified him of the 
information and evidence necessary to substantiate his claim.

2.  The veteran's original claim for compensation for PTSD 
received on October 18, 1993, is still pending.

3.  The pre-amendment psychiatric criteria, in effect prior 
to November 1996, are more favorable to the veteran.

4.  The veteran has been shown to be demonstrably unable to 
obtain or retain employment because of PTSD symptoms since 
October 1993.


CONCLUSION OF LAW

With resolution of doubt in the veteran's favor, the criteria 
in effect prior to November 1996 for an evaluation of 100 
percent for PTSD have been met since the date of receipt of 
the veteran's claim on October 18, 1993.  38 U.S.C.A. 
§§ 1155, 5103(a), 5103A (West 1991 & Supp. 2002); 38 C.F.R. 
§§ 4.129, 4.130, 4.132, Diagnostic Code (DC) 9411 (1996); 
38 C.F.R. §§ 4.126, 4.130, DCs 9411, 9440 (2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Disability evaluations are determined by the application of a 
schedule of ratings which is based on average impairment of 
earning capacity.  Generally, the degrees of disability 
specified are considered adequate to compensate for 
considerable loss of working time from exacerbations or 
illnesses proportionate to the severity of the several grades 
of disability.  38 C.F.R. § 4.1 (2001).  Separate diagnostic 
codes identify the various disabilities.  38 U.S.C.A. § 1155 
(West 1991 & Supp. 2002); 38 C.F.R. Part 4 (2001).  However, 
the Board will consider only those factors contained wholly 
in the rating criteria.  See Massey v. Brown, 7 Vet. 
App. 204, 208 (1994).  Where there is a question as to which 
of two evaluations shall be applied, the higher evaluations 
will be assigned if the disability more closely approximates 
the criteria required for that rating.  Otherwise, the lower 
rating will be assigned.  38 C.F.R. § 4.7 (2001).  When, 
after careful consideration of all procurable and assembled 
data, a reasonable doubt arises regarding the degree of 
disability, such doubt will be resolved in favor of the 
veteran.  38 C.F.R. § 4.3 (2001). 

The RO rated the veteran's PTSD under DC 9411.  As noted 
above, the applicable rating criteria for mental disorders 
was amended effective November 7, 1996.  Under the pre-
amendment criteria, PTSD was evaluated 30 percent disabling 
where there was definite impairment in the ability to 
establish or maintain effective and wholesome relationships 
with people, and the psychoneurotic symptoms result in such 
reduction in initiative, flexibility, efficiency and 
reliability levels as to produce definite industrial 
impairment.  A 10 percent rating was for assignment where the 
symptoms were less than those for a 30 percent rating, with 
emotional tension or other evidence of anxiety productive of 
mild social and industrial impairment.  

Former DC 9411 also provided that a 50 percent evaluation was 
warranted for PTSD where the ability to establish or maintain 
effective or favorable relationships with people was 
considerably impaired and where the reliability, flexibility 
and efficiency levels were so reduced by reason of 
psychoneurotic symptoms as to result in considerable 
industrial impairment.  A 70 percent evaluation required that 
the ability to establish and maintain effective or favorable 
relationships with people be severely impaired and that the 
psychoneurotic symptoms be of such severity and persistence 
that there was severe impairment in the ability to obtain or 
retain employment.  38 C.F.R. § 4.132, DC 9411 (1996). 

Finally, a 100 percent evaluation required that attitudes of 
all contacts except the most intimate be so adversely 
affected as to result in virtual isolation in the community 
and there be totally incapacitating psychoneurotic symptoms 
bordering on gross repudiation of reality with disturbed 
thought or behavioral processes (such as fantasy, confusion, 
panic, and explosions of aggressive energy) associated with 
almost all daily activities resulting in a profound retreat 
from mature behavior; and that the individual was thereby 
demonstrably unable to obtain or retain employment.  It has 
also been recognized that each criteria for a 100 percent 
rating under 38 C.F.R. § 4.132 was independent.  Johnson v. 
Brown, 7 Vet. App. 95, 97 (1994).

Under the pre-amendment regulations, the severity of a 
psychiatric disability was based upon actual symptomatology, 
as it affected social and industrial adaptability.  Two of 
the most important determinants of disability were time lost 
from gainful work and decrease in work efficiency.  Great 
emphasis was placed upon the full report of the examiner, 
descriptive of actual symptomatology.  The record of the 
history and complaints was only preliminary to the 
examination; the objective findings and the examiner's 
analysis of the symptomatology were the essentials.  38 
C.F.R. § 4.130 (1996).  The principle of social and 
industrial inadaptability as the basic criterion for rating 
disability for the mental disorders contemplated those 
abnormalities of conduct, judgment, and emotional reactions 
which affected economic adjustment, i.e., which produce 
impairment of earning capacity. 38 C.F.R. § 4.129 (1996).

Under regulations that took effect during the pendency of 
this appeal (the post-amended criteria), which were 
considered by the RO, a 10 percent evaluation may be assigned 
with occupational and social impairment due to mild or 
transient symptoms which decrease work efficiency and ability 
to perform occupational tasks only during periods of 
significant stress, or with symptoms controlled by continuous 
medication.  A 30 percent evaluation will be assigned for 
PTSD with occupational and social impairment with occasional 
decrease in work efficiency and intermittent periods of 
inability to perform occupational tasks (although generally 
functioning satisfactorily, with routine behavior, self-care, 
and conversation normal), due to such symptoms as: depressed 
mood, anxiety, suspiciousness, panic attacks (weekly or less 
often), chronic sleep impairment, mild memory loss (such as 
forgetting names, directions, recent events).  

A 50 percent evaluation will be assigned for PTSD which 
produces occupational and social impairment with reduced 
reliability and productivity due to such symptoms as: 
flattened affect; circumstantial, circumlocutory, or 
stereotyped speech; panic attacks more than once a week; 
difficulty in understanding complex commands; impairment of 
short- and long-term memory (e.g., retention of only highly 
learned material, forgetting to complete tasks); impaired 
judgment; impaired abstract thinking; disturbances of 
motivation and mood; difficulty in establishing and 
maintaining effective work and social relationships.

A 70 percent evaluation is warranted when occupational and 
social impairment is present with deficiencies in most areas, 
such as work, school, family relations, judgment, thinking, 
or mood, due to such symptoms as: suicidal ideation; 
obsessional rituals which interfere with routine activities; 
speech intermittently illogical, obscure, or irrelevant; 
near-continuous panic or depression affecting the ability to 
function independently, appropriately and effectively; 
impaired impulse control (such as unprovoked irritability 
with periods of violence); spatial disorientation; neglect of 
personal appearance and hygiene; difficulty in adapting to 
stressful circumstances (including work or a worklike 
setting); and an inability to establish and maintain 
effective relationships.  

Finally, a 100 percent evaluation is warranted for total 
occupational and social impairment, due to such symptoms as: 
gross impairment in thought processes or communication; 
persistent delusions or hallucinations; grossly inappropriate 
behavior; persistent danger of hurting self or others; 
intermittent inability to perform activities of daily living 
(including maintenance of minimal personal hygiene); 
disorientation to time or place; memory loss for names of 
close relatives, own occupation, or own name.  38 C.F.R. 
§ 4.130, DC 9411 (2001).

After reviewing the applicable rating criteria in effect both 
prior to and since November 7, 1996, and the reported 
objective findings and subjective complaints, the Board is of 
the opinion that a 100 percent evaluation for PTSD is 
warranted for the entire time on appeal.  First, the Board 
finds that a 100 percent evaluation is warranted for the 
period prior to November 7, 1996, simply on the basis that 
the veteran was found to be unemployable.  To that end, the 
Board places significant probative weight on a December 1993 
report (misdated as December 1983) written by a VA Staff 
Psychologist that the veteran's "PTSD so adversely affects 
him so that it results in his being virtually isolated from 
the community and totally incapacitate[s] him to the extent 
that he is demonstrably unable to secure or retain employment 
or even follow through on tasks which he used to enjoy."  
This finding is consistent with a subsequent VA mental 
disorders examination dated in February 1994, which concluded 
that the veteran's PTSD resulted in "severe" social and 
industrial impairment.  

Further, the Board notes that the veteran was hospitalized no 
less than seven time between 1995 and 1998 for symptoms 
associated with PTSD and has been under regular psychiatric 
treatment for many years.  Of note, in a January-April 1996 
hospital record, he was reported to be unemployable.  
Similarly, in a February-April 1998 hospital report, he was 
noted to have "severe" industrial impairment.  The Board 
finds this evidence consistent with a 100 percent disability 
rating under the pre-amendment criteria.

Next, the veteran's global assessment of functioning (GAF) 
scores have been consistently reported in the 40-50 range 
over a period of several years reflecting "serious" 
symptoms or any serious impairment in social or occupational 
functioning, such as no friends and unable to keep a job.  
The Board finds that GAFs in this range are consistent with a 
100 percent disabling rating, particularly in light of the 
veteran's confirmed unemployability.  Parenthetically, the 
Board notes that his GAF was once reported as low as 25, and 
as high as 65.  As such, the Board places less probative 
value on the inconsistent high and low scores and greater 
weight on the medical evidence, including multiple 
hospitalizations, showing fairly consistent GAF scores in the 
40s-50s, and the VA reviewing physician's opinion, after a 
longitudinal review of the claims file, that the veteran's 
signs and symptoms have been more consistent with a GAF in 
the 40-50 range.

Moreover, the Board places significant probative value on the 
recent VA examinations dated in April 2001 and October 2000.  
Of note, the April 2001 VA examiner concluded that the 
veteran was "not considered competent to handle his personal 
and financial affairs because of his poor memory, organicity, 
and psychosis secondary to his chronic PTSD."  While not 
dispositive on the issue, the Board is persuaded that the 
veteran's apparent lack of competence is consistent with a 
100 percent disability rating under the pre-amendment 
psychiatric regulations.  

This evidence is consistent with the October 2000 VA 
examination which, while not specifically addressing the 
veteran's employability because it was noted he had been 
retired for a number of years, reported a GAF of 40, 
reflecting impairment in reality testing or communications or 
a "major" impairment in several areas such as work, family 
relationships, judgment, thinking, or mood.  The Board finds 
this evidence also supports a 100 percent disability rating 
under the pre-amendment regulations, which requires virtual 
isolation in the community, disturbed thought or behavioral 
processes, confusion, etc.  Accordingly, the Board finds the 
veteran is demonstrably unable to obtain or retain 
employment, which is sufficient, in and of itself, to warrant 
a 100 percent schedular rating under the pre-amendment 
psychiatric regulations.  See Johnson v. Brown, 7 Vet. 
App. 95 (1994).

Next, although the evidence does not as strongly support a 
100 percent evaluation for the period after November 1996, 
the Board is directed to consider whether the old or new 
criteria are most favorable to the veteran.  VAOPGCPREC 11-
97; Dudnick v. Brown, 9 Vet. App. 397 (1996) (per curiam); 
Karnas v. Derwinski, 1 Vet. App. 308 (1991).  In this case, 
there is evidence that the veteran's experiences some 
psychiatric signs and symptoms consistent with a 100 percent 
rating under the amended criteria such as impairment in 
thought process, occasional (but not persistent) auditory 
hallucinations, difficult (but not grossly inappropriate) 
behavior, difficulty (but not an inability) in maintaining 
personal hygiene, confusion (but generally not at a loss for 
his own name), and the like.  However, the Board is compelled 
to find that the pre-amendment criteria, requiring only that 
the veteran be demonstrably unable to obtain or retain 
employment in order to warrant a 100 percent evaluation, more 
favorable than the new criteria which requires more severe 
psychiatric symptomatology.  See 38 U.S.C.A. § 1155 (West 
1991 & Supp. 2002) (a readjustment in the rating schedule 
cannot be used to reduce a disability rating unless 
improvement in the disability has been shown).  Accordingly, 
the Board concludes the assignment of a 100 percent rating is 
warranted for the entire period on appeal.

Finally, during the pendency of this appeal, there was a 
significant change in the law.  Specifically, on November 9, 
2000, the President signed into law the Veterans Claims 
Assistance Act of 2000 (VCAA), which, among other things, 
redefined the obligations of VA with respect to the duty to 
assist and included an enhanced duty to notify a claimant as 
to the information and evidence necessary to substantiate a 
claim for VA benefits.  The law is applicable to all claims 
filed before the date of enactment but not yet final as of 
that date.  See 38 U.S.C.A. § 5103A (West 2002).  
Additionally, in August 2001, VA issued regulations 
implementing the provisions of VCAA "to establish clear 
guidelines consistent with the intent of Congress regarding 
the timing and the scope of assistance VA will provide to a 
claimant who files a substantially complete application for 
VA benefits."  See 66 Fed. Reg. 45620-45632 (Aug. 29, 2001).  
Inasmuch as the Board is allowing the full benefit sought on 
appeal, the veteran will not be prejudiced by the Board's 
decision even if the notice and duty to assist provisions 
contained in the new law have not been completely satisfied.


ORDER

A 100 percent disability rating for PTSD is granted from the 
date of receipt of the veteran's claim on October 18, 1993, 
subject to the law and regulations governing the payment of 
monetary benefits. 


		
	Gary L. Gick
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you

 

